Exhibit 10.79

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (the “Agreement”) is made and entered into as of
September 19, 2006 by and among Molecular Imaging Sorrento Valley LLC, a
Delaware limited liability company (“PET LLC”), Molecular Imaging Corporation, a
Delaware corporation (“MIC”), and The Regents of the University of California, a
California corporation, on behalf of UCSD Medical Group (“UCSD”), with reference
to the following facts:

A. The parties have entered into an Asset Purchase Agreement dated as of
August 15, 2003 (the “2003 Asset Purchase Agreement”) pursuant to which UCSD has
purchased from PET LLC a CTI HR+ PET Scanner and certain tenant improvements
relating thereto (the “PET Scanner”) located at the at 11388 Sorrento Valley
Road, San Diego, California 92121 (the “Center”);

B. UCSD and PET LLC have entered into an Equipment Sublease Agreement dated
August 15, 2003, as modified by the term sheet dated September 24, 2004 (the
“PET Equipment Sublease”), pursuant to which UCSD subleases the PET Scanner to
PET LLC;

C. UCSD and PET LLC have entered into a Professional Services Agreement dated
August 15, 2003 (the “Professional Services Agreement”) pursuant to which UCSD
provides certain reading services at the Center.

D. MIC has entered into an Agreement of Sub-Lease dated February 24, 2006 (the
“Center Sublease”) with Siemens Medical Solutions USA, Inc. (“Siemens”) pursuant
to which PET LLC uses space at the Center;

E. PET LLC desires to sell, and UCSD desires to purchase, the PET Scanner and
related equipment, and the parties desire to transfer all of the assets required
for operation of the Center to UCSD, on the terms and conditions set forth
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Basic Transaction.

1.1 Purchase and Sale of PET Assets. On and subject to the terms and conditions
of this Agreement, UCSD agrees to terminate the PET Equipment Sublease and to
purchase from PET LLC, and PET LLC agrees to sell, transfer, convey, and deliver
to UCSD at the Closing, all of its right, title, and interest in and to (i) the
PET Scanner and related assets (collectively, the “PET Acquired Assets”) listed
in Exhibit “A”, (ii) all business and financial records associated with the PET
business located at the Center and appropriate and necessary for the continued
operation of the PET Scanner, and (iii) any and all assignable customer
contracts and related goodwill.

 

1



--------------------------------------------------------------------------------

1.2 Assumption of PET Liabilities. UCSD shall not assume and shall under no
circumstances be responsible for any obligation or liability of PET LLC with
respect to and/or arising out of the PET Acquired Assets before the Closing
Date. UCSD shall assume all obligations and liabilities arising out of the PET
Acquired Assets and the Center on and after the Closing Date.

1.3 Accounts Receivable/Accounts Payable. Subject to PET LLC’s compliance with
Section 1.6, below, PET LLC shall retain all cash, current outstanding accounts
receivable (the “PET AR”) and accounts payable obligations (the “PET AP”) of PET
LLC as of the Closing Date. PET LLC shall bill and collect for all outstanding
PET AR and scans performed prior to the Closing Date, and PET LLC shall be
solely responsible for the payment of all PET AP accrued prior to the Closing
Date; provided, however, the PET AP shall not include any amounts owed by PET
LLC to UCSD, including, without limitation, amounts owed under the PET Equipment
Sublease or the Professional Services Agreement. After the Closing Date, PET LLC
shall have no obligations to pay any amounts owed by PET LLC to UCSD relating to
the Center.

1.4 Termination of Agreements. Effective upon the Closing, UCSD and PET LLC
agree that the 2003 Asset Purchase Agreement, PET Equipment Sublease, and the
Professional Services Agreement shall be terminated, and no party shall have any
further obligations to the other under such agreements, including, without
limitation, any obligation by PET LLC to pay any amounts of rent, additional
rent, or any reading fees.

1.5 Termination and Transfer of Center Sublease. At the Closing, MIC shall
deliver a document, reasonably satisfactory to UCSD and MIC, executed by
Siemens, pursuant to which Siemens agrees to terminate the Center Sublease.

1.6 Adherence to Cash Disbursement Schedule. From and after July 15, 2006 and
until the Closing Date, PET LLC shall have adhered to the Cash Disbursement
Schedule (the “Cash Adherence Schedule”) attached to the Term Sheet dated
August 28, 2006 between the parties.

1.7 Mutual Releases. The parties intend the transaction contemplated in this
Agreement to be constitute a full and complete settlement and release of all
historical obligations related to the PET Acquired Assets and the Center.
Effective upon the Closing, the parties agree as follows:

(a) PET LLC and MIC Release. Each of PET LLC and MIC releases and discharges
UCSD and its past and present employees, officers, agents, and attorneys from
any and all liabilities, claims, loss, damages, defenses, fees and costs
(including costs of suit and attorneys’ fees and expenses) of whatever nature,
character, type, or description, whether known or unknown, existing or
potential, matured or unmatured, liquidated or unliquidated, direct or
consequential,

 

2



--------------------------------------------------------------------------------

suspected or unsuspected, or foreseen or unforeseen, asserted in or relating to
the Center, including, without limitation, the 2003 Asset Purchase Agreement,
the PET Equipment Sublease, the Professional Services Agreement and any and all
agreements or documents related thereto.

(b) UCSD releases and discharges each of PET LLC and MIC, and their respective
past and present employees, officers, directors, members, parents, subsidiaries,
agents and attorneys, from any and all liabilities, claims, loss, damages,
defenses, fees and costs (including costs of suit and attorneys’ fees and
expenses) of whatever nature, character, type, or description, whether known or
unknown, existing or potential, matured or unmatured, liquidated or
unliquidated, direct or consequential, suspected or unsuspected, or foreseen or
unforeseen, asserted in or relating to the Center, including, without
limitation, the 2003 Asset Purchase Agreement, the PET Equipment Sublease, the
Professional Services Agreement and any and all agreements or documents related
thereto

(c) California Civil Code Section 1542.

The parties each acknowledge, warrant, and represent that they have been advised
by their respective attorneys concerning, and that they are familiar with,
section 1542 of the California Civil Code (“Section 1542”), which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

In waiving the provisions of Section 1542, the parties each acknowledge that
they may have sustained damages, losses, costs, or expenses that presently are
unknown and unsuspected, and that such damages, losses, costs, or expenses as
may have been sustained may give rise to additional damages, losses, costs, or
expenses in the future. The parties further acknowledge that they have
negotiated this Agreement taking into account such presently unsuspected and
unknown damages, losses, costs, and expenses, and the parties expressly waive
any and all rights that they have under Section 1542 or under any other state or
federal statute, rule, or common law principle, in law or in equity, of similar
effect.

1.8 PET LLC Employees. The parties shall coordinate an offer of employment
(permanent or temporary) from UCSD to the Center’s Director and PET
Technologist. At the request of MIC, UCSD shall enter into a mutually agreeable
arrangement to allow the PET Technologist to work for MIC outside of the Center
as scheduling permits.

1.9 Transition Support. MIC and PET LLC shall provide a commercially reasonable
level of management support to assist in the transition of the Center operations
to UCSD both prior to and following the Closing; provided, however, such support
shall not include the use of the licenses, permits or billing numbers of PET
LLC.

 

3



--------------------------------------------------------------------------------

1.10 Contingent Payment. For each of the two (2) years beginning one (1) year
from the first day of the first month after the Closing Date, UCSD shall pay
MIC, or its successor or designee, (a) twenty percent (20%) of the amount of
annual collected revenues derived from the operation of PET imaging at the
Center which exceeds $1,500,000, or (b) if applicable and if larger than the
amount calculated under (a) above, fifteen percent (15%) of the amount of annual
collected revenues derived from the operation of both PET and PET/CT imaging at
the Center which exceeds $2,000,000; provided, however, that UCSD shall retain
an amount equal to the sum of the amount of unpaid professional fees owed by PET
LLC to UCSD under the Professional Services Agreement as of the Closing Date,
and the unpaid amounts owed by PET LLC under the PET Equipment Sublease as of
the Closing Date, prior to any payment hereunder; and provided further, that for
purposes of calculating revenues resulting from UCSD research studies, each scan
performed shall be recognized at $1300 per scan. UCSD shall maintain separate
books of account relating to revenues at the Center in accordance with generally
accepted accounting principles, and shall collect revenues in normal course so
as not to deprive MIC of the benefit of any contingent payment provided herein.
MIC or its designee or assignee shall have the right, at its own expense (unless
such audit results in not less than $10,000 in additional amounts to be paid
MIC, in which event UCSD shall pay the reasonable costs of such audit), to have
an auditor of its own selection, examine at a time reasonably acceptable to
UCSD, during normal business hours but not more than once each calendar year,
the relevant books and records of account of UCSD, to determine whether
appropriate accounting has been made under the Section 1.10.

1.11 Right of First Offer.

(a) At any time within a three (3) year period following the Closing Date, if
UCSD or any of its affiliated entities (collectively, the “UCSD Parties”),
intends to offer PET or PET/CT imaging services, in San Diego County,
California, from a mobile, transportable or re-locatable facility (the “New
Project”), then UCSD shall provide MIC or its successor/designee/assignee (the
“MIC Party”) written notice of the New Project, describing in reasonable detail
the terms and conditions of the proposed New Project. The MIC Party will have a
period of thirty (30) business days after receipt of the notice to deliver a
written notice (the “Notice of Interest”) to UCSD indicating its interest in the
New Project. If a MIC Party delivers a Notice of Interest to UCSD indicating its
interest in the New Project, then, prior to UCSD’s initiation of its own direct
provision of PET or PET/CT imaging services, UCSD will first accept a proposal
for the New Project from the MIC Party pursuant to which the MIC Party would
offer such services directly to members of the public, including without
limitation, UCSD patients, at the same location. If the parties do not enter
into definitive documentation for the New Project within ninety (90) calendar
days after the date of the Notice of Interest, then UCSD shall be free to
negotiate with other third parties concerning the New Project. If a MIC Party
does not deliver a Notice of Interest to UCSD within such thirty (30) business
day period, (a) the MIC Party shall be deemed to have rejected the New Project
and (b) UCSD may during a ninety (90) calendar day period following the
expiration of

 

4



--------------------------------------------------------------------------------

the thirty (30) business day period referred to above, enter into agreements
with any other third-party participant with respect to such New Project upon
terms no more favorable to the third-party participant than those specified in
the notice delivered to the MIC Party with respect to such New Project. If,
under applicable law, a New Project requires that UCSD solicit competitive bids,
UCSD will deem an MIC Party to be a responsible party for purposes of
participating in the solicitation.

(b) Specific Performance. UCSD recognizes and agree that any violation of this
Section 1.11 may not be reasonably or adequately compensated in damages and
that, in addition to any other relief to which the may be entitled by reason of
such violation, MIC shall also be entitled to permanent and temporary injunctive
and equitable relief and, pending determination of any dispute with respect to
such violation, no bond or security shall be required in connection therewith.
Without limiting the generality of the foregoing, UCSD acknowledges that a
showing by MIC of any breach of any provision of this Section 1.11 shall
constitute, for the purposes of all judicial determinations of the issue of
injunctive relief, conclusive proof of all of the elements necessary to entitle
MIC to interim and permanent injunctive relief against UCSD with respect to such
breach.

(c) Severability of Covenants. If any part of this Section 1.11 is held by a
court of competent jurisdiction or any other governmental authority to be
invalid, void, unenforceable or against public policy for any reason, the
remainder of such provision shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and such court or authority shall
be empowered to substitute, to the extent enforceable, provisions similar
thereto or other provisions so as to provide to the aggrieved party the benefits
intended by such provisions, to the fullest extent permitted by applicable law.

2. Closing. The closing of the transactions contemplated by this Agreement
(“Closing”) shall take place at a mutually agreeable location on the first
business day following the satisfaction or waiver of all conditions to the
obligations of the parties to consummate the transactions contemplated hereby or
such other date as UCSD, PET LLC and MIC may mutually determine, which the
parties anticipate to occur on October 13, 2006 (the “Closing Date”). On the
Closing Date, (i) UCSD shall deliver to PET LLC any and all deliverables
required under Section 3.1, and (ii) PET LLC and MIC shall deliver to UCSD any
and all deliverables required under Section 3.2.

3. Conditions Precedent to Closing.

3.1 Conditions to Obligations of PET LLC and MIC. The obligations of PET LLC and
MIC to make the deliveries at the Closing are subject to each of the following
conditions: (i) the Center Sublease has been terminated and MIC has no further
obligations under the Center Sublease whatsoever, (ii) all of the
representations and warranties of UCSD contained herein shall continue to be
true and correct at the Closing in all respects, and (iii) UCSD has delivered to
PET LLC and MIC, or is prepared to deliver, any and all documents required to be
delivered by

 

5



--------------------------------------------------------------------------------

UCSD, respectively, at the Closing or otherwise reasonably requested by PET LLC
or MIC to give effect to the transactions contemplated herein.

3.2 Conditions to Obligations of UCSD. The obligations of UCSD to make the
deliveries at the Closing are subject to each of the following conditions:
(i) PET LLC shall have adhered to the Cash Adherence Schedule from July 15,
2006, (ii) UCSD shall have entered into a sublease with Siemens on substantially
the same economic terms as the Center Sublease, (iii) Siemens shall have
provided its consent for UCSD to operate the Center for up to ninety (90) days
under the radiation permit or licenses issued to Siemens by the State of
California, (iv) all the representations and warranties of PET LLC and MIC
contained herein shall continue to be true and correct at the Closing in all
respects, and (v) PET LLC and MIC has delivered to UCSD, or is prepared to
deliver, all documents required to be delivered by PET LLC and MIC,
respectively, at the Closing or otherwise reasonably requested by UCSD to give
effect to the transactions contemplated herein.

3.3 Termination. If any of the conditions set forth in Section 3.1 is neither
satisfied nor waived on or before October 13, 2006, then PET LLC or MIC may
terminate this Agreement by delivering to written notice of termination to UCSD.
If any of the conditions set forth in Section 3.2 is neither satisfied nor
waived on or before October 13, 2006, then UCSD may terminate this Agreement by
delivering to written notice of termination to PET LLC. Any waiver of a
condition shall be effective only if such waiver is stated in writing and signed
by the waiving party.

4. Warranties, Representations and Covenants of PET LLC. PET LLC warrants,
represents and covenants to UCSD as follows:

4.1 Corporate Status; Validity of Agreement. PET LLC is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware. PET LLC has full right, power and authority to execute
and deliver this Agreement and perform the transactions contemplated by this
Agreement. The execution and delivery of this Agreement and the performance of
the transactions contemplated hereby have been duly and validly authorized by
all necessary limited liability or other action on the part of PET LLC, and this
Agreement, when executed and delivered by PET LLC, shall constitute the valid
and binding obligation of PET LLC enforceable in accordance with its terms.

4.2 PET Acquired Assets. Other than as set forth on the Disclosure Schedule,
(i) PET LLC is the owner of, and will has good and marketable title to, all of
the PET Acquired Assets to be sold under the terms of this Agreement, (ii) PET
LLC has the power and authority to sell, convey and assign the PET Acquired
Assets to UCSD, and (iii) at the Closing, PET LLC shall transfer and convey to
UCSD all of PET LLC’s right, title and interest in the PET Acquired Assets, free
and clear of (a) all mortgages, pledges, security interests, charges, liens or
encumbrances of any kind whatsoever and (b) all other matters materially and
adversely affecting the title thereto or otherwise interfering with or impairing
the use thereof for the intended purpose.

 

6



--------------------------------------------------------------------------------

4.3 No Conflict. The execution and delivery of this Agreement, and the
performance of PET LLC’s obligations hereunder, (a) assuming the termination of
the PET Equipment Sublease, are not in violation or breach of, and will not
conflict with or constitute a default under any material note, debt instrument,
security agreement, lease, deed of trust or mortgage, or any other material
contract, agreement or commitment binding upon PET LLC, or any of its assets or
properties, (b) will not result in the creation or imposition of any lien,
encumbrance, equity or restriction in favor of any third party upon any of the
PET Acquired Assets, and (c) will not conflict with or violate any applicable
law, rule, regulation, judgment, order or decree of any government, governmental
instrumentality or court having jurisdiction over PET LLC or any of its
properties.

5. Warranties, Representations and Covenants of UCSD. UCSD warrants, represents
and covenants to PET LLC as follows:

5.1 Corporate Status; Validity of Agreement. UCSD is a California corporation
duly organized, validly existing and in good standing under the Constitution and
laws of the State of California. UCSD has full right, power and authority to
execute and deliver this Agreement and perform the transactions contemplated by
this Agreement. The execution and delivery of this Agreement and the performance
of the transactions contemplated hereby have been duly and validly authorized by
all necessary corporate action on the part of UCSD, and this Agreement, when
executed and delivered by UCSD, shall constitute the valid and binding
obligation of UCSD enforceable in accordance with its terms.

5.2 No Conflict. The execution and delivery of this Agreement, and the
performance of UCSD’s obligations hereunder, (a) are not in violation or breach
of, and will not conflict with or constitute a default under any material note,
debt instrument, security agreement, lease, deed of trust or mortgage, or any
other material contract, agreement or commitment binding upon UCSD, or any of
its assets or properties, (b) will not result in the creation or imposition of
any lien, encumbrance, equity or restriction in favor of any third party upon
any of the PET Acquired Assets, and (c) will not conflict with or violate any
applicable law, rule, regulation, judgment, order or decree of any government,
governmental instrumentality or court having jurisdiction over UCSD or any of
its properties.

6. Indemnification.

6.1 PET LLC shall indemnify, hold harmless and defend UCSD and its assigns from
and against any loss, liability, damages or expense (including attorneys’ fees)
suffered or incurred by UCSD and/or its assigns as a result of (i) a material
breach of any obligation, representation, warranty, covenant or agreement made
by PET LLC in this Agreement, or because any material representation or warranty
by PET LLC contained herein shall be false; and (ii) cost and expenses
(including reasonable attorneys’ fees) incurred by UCSD in connection with any
claim, action, suit, proceeding, demand, assessment or judgment incident to any
of the foregoing. PET

 

7



--------------------------------------------------------------------------------

LLC shall reimburse UCSD within thirty (30) days of UCSD’s written request
(which request shall include reasonable supporting documentation for such
reimbursement) for reimbursement of any and all amounts actually paid by UCSD on
account of such obligations, losses, liabilities, damages or expenses.

6.2 UCSD shall indemnify, hold harmless and defend PET LLC and its assigns from
and against any loss, liability, damages or expense (including attorneys’ fees)
suffered or incurred by PET LLC and its assigns as a result of (i) a material
breach of any obligation, representation, warranty, covenant or agreement made
by UCSD in this Agreement, or because any material representation or warranty by
UCSD contained herein shall be false; and (ii) cost and expenses (including
reasonable attorneys’ fees) incurred by PET LLC in connection with any action,
suit, proceeding, demand, assessment or judgment incident to any of the
foregoing. UCSD shall reimburse PET LLC within thirty (30) days of PET LLC’s
written request (which request shall include reasonable supporting documentation
for such reimbursement) for reimbursement of any and all amounts actually paid
by PET LLC on account of such obligations, losses, liabilities, damages or
expenses.

7. Entire Agreement; Severability; Modification. This instrument contains the
entire agreement between the parties relating to the transaction described
herein. Any oral representations or modifications concerning this instrument
shall be of no force and effect, excepting a subsequent modification in writing,
signed by the party to be charged. Should any term, provision or paragraph of
this Agreement be determined to be illegal or void or of no force and effect,
the balance of the Agreement shall survive. This Agreement may be modified,
amended or supplemented only by a written instrument duly executed by all the
parties hereto.

8. Further Assurances; Waiver. Each party hereto will execute, acknowledge and
deliver any further assurances, documents and instruments reasonably requested
by any other party hereto for the purpose of giving effect to the transactions
contemplated herein or the intentions of the parties with respect thereto. No
waiver of any of the provisions of this Agreement shall be deemed, or shall
constitute, a waiver of other provisions, whether or not similar, nor shall any
waiver constitute a continuing waiver. No waiver shall be binding unless
executed in writing by the party making the waiver.

9. Investigations and Survival. The respective representations, warranties,
covenants and agreements of PET LLC and UCSD herein, or in any certificates or
other documents delivered prior to or at the Closing, shall not be deemed waived
or otherwise affected by any investigation made by any party hereto nor shall
they be affected by the Closing.

10. Binding Effect. This Agreement shall bind and inure to the benefit of the
respective heirs, personal representatives, successors, and assigns of the
parties hereto, except as hereinabove expressly provided.

 

8



--------------------------------------------------------------------------------

11. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of State of California. Any legal proceeding relating
to the Agreement shall be instituted and maintained exclusively in any court of
competent jurisdiction in San Diego County, California.

12. Construction. In the interpretation and construction of this Agreement, the
parties acknowledge that the terms hereof reflect extensive negotiations between
the parties and that this Agreement shall not be deemed, for the purpose of
construction and interpretation, that both parties drafted this Agreement.

13. Counterparts; Facsimile Signatures. This Agreement may be signed in
counterparts and delivered by facsimile signature.

[Remainder of Page Intentionally Left Blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Asset Purchase
Agreement the day and year first above written.

 

UCSD:     PET LLC:

The Regents of the University of California

    Molecular Imaging Sorrento Valley LLC, a Delaware limited liability company
     

By:     

  Molecular Imaging Corporation, a Delaware corporation, its Manager By:  

/s/ David Sakai

     

By:

 

/s/ Kenneth C. Frederick

 

David I. Sakai

       

Kenneth C. Frederick, CEO

 

C.F.O Health Services

            Molecular Imaging Corporation, a Delaware corporation      

By:

 

/s/ Kenneth C. Frederick

       

Kenneth C. Frederick, CEO

[Signature Page to UCSD/PET LLC/MIC Asset Purchase Agreement]

 

10